PER CURIAM.
The Board of County Commissioners of Palm Beach County seeks review of an order requiring it to compensate a court appointed attorney pursuant to section 925.036, Florida Statutes. A petition for certiorari is the appropriate method of seeking review of an order which awards counsel fees to court-appointed attorneys in a criminal case. Beers v. Palm Beach County, 415 So.2d 846 (Fla. 4th DCA 1982). Accordingly, we treat this appeal as a petition for certiorari. The record reveals that the trial court disregarded the testimony of the three expert witnesses on the issue of the reasonableness of the hours claimed by respondent. In Beers we noted that the trial court has discretion not to follow the estimates set by the experts, but that discretion is subject to further judicial scrutiny. Our scrutiny of the record here leads us to the conclusion that given the facts before it, the trial court departed from the essential requirements of law by disregarding the expert testimony of all three *231expert -witnesses on the issue of the reasonableness of the hours claimed by respondent, Accordingly, we grant the petition, quash the trial court’s order, and remand for the trial court to enter an order consistent with this opinion.
GLICKSTEIN, DELL and GUNTHER, JJ., concur.